                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     ) Cause No. 1:17-cr-0222-JMS-TAB-11
                                              )
JAMES BEASLEY, et. al.                        )
                                              )
       Defendants.                            )

                      DEFENDANT JAMES BEASLEY’S MOTION FOR
                     NEW TRIAL UNDER FED. R. CRIM. P. 29(d) AND 33

       Comes now Defendant, JAMES BEASLEY, (“Beasley”) by counsel, and hereby

respectfully moves this Court moves for a new trial pursuant to Fed. R. Crim. P. 29(d) and 33. If

the Court grants Beasley’s Renewed Motion for Judgment of Acquittal under Fed. R. Crim. P.

29(c), filed contemporaneously herewith, Beasley respectfully moves that the Court grant a

conditional new trial in case if the Court’s decision is later vacated. If the Court denies

Beasley’s Renewed Motion for Judgment of Acquittal, Beasley respectfully moves for a new

trial under Fed. R. Crim. P. 33.

       Beasley hereby incorporates herein his Memorandum in Support of Renewed Motion for

Judgment of Acquittal under Fed. R. Crim. P. 29(c), filed contemporaneously herewith.

Dated: Indianapolis, Indiana                  SOVICH MINCH, LLP
       August 29, 2019
                                              /s/ Theodore John Minch
                                              ___________________________________
                                              Theodore J. Minch, Attorney No. 18798-49
                                              445 North Pennsylvania, Suite 405
                                              Indianapolis, Indiana 46204
                                              Tel: (317) 939-1050
                                              Email: timinch@sovichminch.com

                                              Counsel for James Beasley, Defendant
                                CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing was forwarded this day to the following
party representatives for Plaintiff and Co-Defendants via electronic mail and this Court’s
electronic filing system this 29th day of August, 2019:

Bradley Blackington, Esq.                     Lindsay Karwoski, Esq.
bradley.blackington@usdoj.gov                 lindsay.karwoski@usdoj.gov

Joshua S. Moudy, Esq.                         Thomas A. Brodnik, Esq.
josh@kammenlaw.com                            thomas.a.brodnik@msth.com

Kenneth Lawrence Riggins, Esq.                Maria G. Lupita Thompson, Esq.
Kennethriggins@yahoo.com                      lupita@thompsonlawllc.legal



                                              /s/ Theodore J. Minch______________
                                              Theodore J. Minch (IN#18798-49)
                                              SOVICH MINCH, LLP
                                              Attorneys for James Beasley, Defendant
